Citation Nr: 1828653	
Decision Date: 05/14/18    Archive Date: 05/18/18

DOCKET NO.  05-23 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

(The issues of entitlement to an increased rating for bronchial asthma, coronary artery disease (CAD), and hypertension, and entitlement to special monthly compensation based on the need of aid and attendance, as well as service connection for posttraumatic stress disorder (PTSD) are the subjects of separate decisions by the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from April 1973 to May 1976.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the below two of the undersigned Veterans Law Judges at Board hearings in September 2010, via a Travel Board; and in May 2014, via videoconference.  In January 2015, the Veteran declined a third Board hearing.  

This case was remanded by the Board in November 2011 and September 2015.  The case is now returned for appellate review.


FINDING OF FACT

The Veteran's service-connected disabilities preclude her from securing and following substantially gainful employment.



CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The Veteran's current service-connected disabilities are (1) bronchial asthma, rated 0 percent from March 1, 2002, and 30 percent from June 10, 2004; (2) migraine associated with hypertension, rated 0 percent from March 1, 2002, and 30 percent from August 19, 2004; (3) coronary artery disease associated with hypertension, rated 30 percent from November 14, 2002, 100 percent from November 15, 2011, and 30 percent from January 1, 2012; (4) degenerative joint disease of the left foot and ankle, rated 10 percent from March 1, 2002, and 20 percent from August 19, 2004; (5) major depressive disorder associated with coronary artery disease, rated 0 percent from August 19, 2004, and 20 percent from November 13, 2017; (6) hypertension, rated 10 percent from March 1, 2002; (7) tinnitus, rated 10 percent from November 13, 2017; and (8) hearing loss, rated as 0 percent from November 13, 2017.  The Veteran's combined disability rating for her service-connected disabilities is 20 percent from March 1, 2002; 40 percent from November 14, 2002; 60 percent from June 10, 2004; 80 percent from August 19, 2004; 100 percent from November 15, 2011 (38 C.F.R. § 4.30); and 80 percent from January 1, 2012.  See generally 38 C.F.R. § 4.25, Table I - Combined Ratings Table.  However, for the purpose of establishing the existence of one disability rated as 40 percent disabling or higher, disabilities of common etiology will be considered one disability.  38 C.F.R. § 4.16(a).  If the Board were thus to consider the Veteran's hypertension and associated migraines, and CAD as disabilities of common etiology, such results in a 60 percent rating under the combined rating table.  38 C.F.R. § 4.25.  As the Veteran has one service-connected disability, considering common etiology, rated at least 40 percent disabling, and a combined rating of 70 percent or higher, she meets the schedular requirement under 38 C.F.R. § 4.16(a).  Thus, she meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), effective August 19, 2004.    

The Veteran submitted a formal TDIU claim in July 2003 noting that she last worked as a dental assistant in 1978 until she became too disabled to work due to her service-connected heart disability, in addition to her other service-connected disabilities.  

The Veteran's employment records note that the Veteran was terminated as a dental assistant during her probationary period in May 1978, as she was unable to successfully perform her job duties.  The Veteran was reported that she completed two years of college.

A number of medical opinions were provided regarding the Veteran's employability status, some of which noted that while the Veteran's service-connected disabilities prevented her from performing physically-demanding jobs, she could do sedentary work.  See, e.g., March 2005 VA examination report; January 2007 VA examination report; and June 2016 VA examination report.  Most recently, a June 2016 VA medical opinion was provided regarding the Veteran's PTSD and employability.  It was noted that there was nothing that would prevent the Veteran from performing sedentary, desk type work.  It was noted that the fact that she has been able to produce statements and evidence, as well as disagreements over the number of years, shows that she is capable of doing this type of work.

However other medical evidence of record supports that the Veteran has been rendered unemployable as a result of her service-connected disabilities.  A January 2005 medical statement from the Veteran's treating VA staff physician notes that the Veteran had recently had myocardial infarctions, possibly a cerebrovascular accident, and was now requiring assistive devices and intensive cardiac rehabilitation.  The physician determined that the Veteran was unemployable as a result of her hypertensive heart disease and vascular disease.  It was further noted that she was barely able to manage her activities of daily living.  

Vocational Rehabilitation services also note that the Veteran was deemed not feasible for employment goals in 2005 due to the extent and severity of her medical conditions.  It was noted that she was service-connected for hypertensive heart and vascular disease, degenerative arthritis, bronchial asthma, and a nervous condition.  She attended cardiac rehab three times per week and saw a psychiatrist one to two times per month.  She also ambulated with a walker.  The report also suggested that the Veteran needed help with activities of daily living.  See January 21, 2005 letter from vocational rehabilitation counselor.  

A November 2008 statement from the Veteran's primary VA physician notes that because of the Veteran's multiple, serious medical conditions, she was unable to work.

While a November 2, 2004 counseling record notes that a nonservice-connected disability, schizophrenia, was considered in this assessment, another counseling record - narrative report dated in January 2006 notes, however, that the Veteran was determined infeasible for success in an employment related plan of service on November 2, 2004, based on multiple service-connected medical problems including hypertensive heart disease, hypertensive vascular disease, degenerative arthritis, bronchial asthma, and a condition of the nervous system.  She recently had a heart attack with two stints.  The report noted that she had schizophrenia for pension purposes and depression, headaches, and diabetes.  However, it does not appear that the nonservice-connected disabilities were considered in the employability assessment.

The Veteran has submitted testimony and her family members have submitted statements that the Veteran is barely able to complete activities of daily living.

On review of the record, there is no reason shown to value the medical opinions of record noting that the Veteran is capable of sedentary employment over the Veteran's treating physician's statement in 2005 or the vocational rehabilitation specialist assessments in 2005 and 2006 that the Veteran is unemployable due to her service-connected hypertensive heart disease, hypertensive vascular disease, degenerative arthritis, bronchial asthma, and a condition of the nervous system.  Thus, the Board resolves all doubt in the Veteran's favor in concluding that the Veteran's current service-connected disabilities render her unemployable.

The Veteran's claim for a TDIU has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 



ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.




			
              S. L. Kennedy	George R. Senyk
	            Veterans Law Judge                                        Veterans Law Judge
        Board of Veterans' Appeals                            Board of Veterans' Appeals




	                         __________________________________________
John Z. Jones
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


